Name: Regulation (EU, Euratom) NoÃ 1080/2010 of the European Parliament and of the Council of 24Ã November 2010 amending the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of those Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service
 Date Published: nan

 26.11.2010 EN Official Journal of the European Union L 311/1 REGULATION (EU, EURATOM) No 1080/2010 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 24 November 2010 amending the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of those Communities THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 336 thereof, Having regard to the proposal from the European Commission, submitted following consultations with the Staff Regulations Committee, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the Court of Justice (1), Having regard to the opinion of the Court of Auditors (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) According to Article 27 of the Treaty on European Union, the High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) is to be assisted by a European External Action Service (EEAS). This service is to work in cooperation with the diplomatic services of the Member States and is to comprise officials from relevant departments of the General Secretariat of the Council and of the Commission as well as staff seconded from national diplomatic services of the Member States. It is to form part of the Unions open, efficient and independent European administration, as provided for in Article 298 of the Treaty on the Functioning of the European Union (TFEU). (2) In view of its specific tasks, the EEAS should be granted autonomy within the framework of the Staff Regulations. Therefore, for the purposes of the Staff Regulations and the Conditions of Employment of Other Servants (4) (hereinafter referred to as the Staff Regulations, and the Conditions of Employment of Other Servants, respectively), the EEAS should be treated as an institution of the Union. (3) The High Representative should act as Appointing Authority and Authority to Conclude Contracts for the staff of the EEAS, with the possibility of delegating powers in that capacity to the EEAS. As the Heads of Delegations will have to carry out tasks for the Commission as part of their normal duties, provision should be made for the participation of the Commission in certain decisions concerning those staff members. (4) Officials of the Union and temporary agents coming from the diplomatic services of the Member States should have the same rights and obligations and be treated equally, in particular as concerns their eligibility to assume all positions under equivalent conditions. No distinction should be made between temporary agents coming from national diplomatic services and officials of the Union as regards the assignment of duties to perform in all areas of activities and policies implemented by the EEAS. (5) It is appropriate to clarify that staff of the EEAS who carry out tasks for the Commission as part of their duties should, in accordance with Article 221(2) of the TFEU, follow instructions given by the Commission. Likewise, Commission officials working in Union delegations should follow instructions from the Head of Delegation. (6) For the avoidance of doubt, it should be confirmed that officials and temporary staff occupying a post in an organisational entity which is transferred from the General Secretariat of the Council or the Commission to the EEAS pursuant to Council Decision 2010/427/EU of 26 July 2010 establishing the organisation and functioning of the European External Action Service (5) are deemed to be transferred with the post. This should apply mutatis mutandis to contract and local staff assigned to such an organisational entity. The staff concerned by such transfer will be informed in advance. (7) Officials from institutions other than the EEAS who have taken up duties in the EEAS should be able to apply for vacant posts within their institution of origin on an equal footing with internal candidates of that institution. (8) Until 30 June 2013, in order to take account of specific situations in a flexible manner (for example a need for future transfers of technical support tasks from the General Secretariat of the Council or from the Commission to the EEAS), a transfer of officials in the interest of the service with their post, that is without prior publication of a vacant post, from the Council or the Commission to the EEAS should also be possible in duly justified exceptional cases. (9) Until 30 June 2014, with regard to those officials from the General Secretariat of the Council or from the Commission who have been transferred to the EEAS during the start-up phase, it should be possible to transfer such EEAS officials without their post, in the interest of the service, from the EEAS to the Council or the Commission. (10) In order to give effect to Article 27(3) of the Treaty on European Union, which identifies three sources of staff for the EEAS, it should be provided that until 30 June 2013, the EEAS will recruit exclusively officials originating from the General Secretariat of the Council and the Commission as well as staff from the diplomatic services of the Member States. During this period, it is necessary to ensure that staff from national diplomatic services and candidates from the General Secretariat of the Council and the Commission, as well as internal candidates, can apply for posts in the EEAS on an equal footing. During the same period, it should however be possible, in exceptional cases and after having exhausted the possibilities of recruiting from the three exclusive sources, to recruit from outside those sources technical support staff at Administrator (AD) level necessary for the good functioning of the EEAS, such as specialists in the areas of crisis management, security and IT. From 1 July 2013, access to posts in the EEAS should also be opened to officials from other institutions. (11) In addition, with a view to attaining the objective that staff from national diplomatic services should represent at least one third of all EEAS staff at AD level, it is necessary to provide for a temporary derogation until 30 June 2013 from Article 98(1) of the Staff Regulations enabling the High Representative to give priority for certain posts in function group AD in the EEAS to candidates from such national diplomatic services in the case of equivalent qualifications. (12) In order to ensure a proper balance amongst the different staff components of the EEAS and in accordance with Decision 2010/427/EU, when the EEAS has reached its full capacity, personnel from the diplomatic services of the Member States appointed as temporary agents should represent at least one third of all EEAS staff at AD level and Union officials should represent at least 60 % of all EEAS staff at AD level. This should include staff coming from the diplomatic services of the Member States who have become permanent officials of the Union in accordance with the provisions of the Staff Regulations. (13) Selected candidates who are seconded by the national diplomatic services of the Member States should be employed as temporary agents and thus be put on an equal footing with officials. They should be recruited on the basis of an objective and transparent procedure and the implementing provisions to be adopted by the EEAS should guarantee equivalent career prospects within the EEAS for temporary agents and officials. (14) In accordance with Article 27 of the Staff Regulations and the first subparagraph of Article 12(1) and Article 82 of the Conditions of Employment of Other Servants, recruitment or engagement should be directed to securing for the EEAS the services of officials and temporary staff of the highest standard of ability, efficiency and integrity, recruited on the broadest possible geographical basis from among nationals of Member States of the Union. This will apply to the EEAS as a whole and to its various staff components, including temporary staff as referred to in point(e) of Article 2 of the Conditions of Employment of Other Servants. In addition, the staff of the EEAS should comprise an appropriate and meaningful presence of nationals from all the Member States. (15) The High Representative will take appropriate measures, as provided for in Article 1d(2) and (3) of the Staff Regulations, to promote equal opportunities for the under-represented gender in certain function groups, more particularly in the AD function group. (16) In order to avoid unnecessary restrictions on the employment in the EEAS of staff from national diplomatic services, specific rules on the length of contracts should be adopted, together with a guarantee of reinstatement at the end of their period of service, in accordance with relevant provisions. For this particular category of temporary staff, the rules on secondment and maximum retirement age should be aligned with those applicable to officials. (17) Those specific rules should also be made applicable, with the agreement of the High Representative and of the national diplomatic service concerned, to temporary agents from national diplomatic services of the Member States who were engaged by the relevant departments of the General Secretariat of the Council or of the Commission, or whose contract was amended, before the establishment of the EEAS but after the entry into force of the Lisbon Treaty. (18) The EEAS may, in specific cases, have recourse to a limited number of specialised seconded national experts (SNEs), seconded with a view to their performing specific tasks, in particular tasks relating to crisis management or military functions, over whom the High Representative should have authority. Their secondment should not be counted in the one third of all EEAS staff at AD level which staff from Member States should represent when the EEAS reaches its full capacity. (19) In order to ease the administrative burden of the EEAS, the Disciplinary Board established in the Commission should also serve as the Disciplinary Board for the EEAS, until the High Representative decides to establish a Disciplinary Board for the EEAS. The High Representatives decision should be taken by 31 December 2011 at the latest. (20) Until a Staff Committee is set up within the EEAS in accordance with the first indent of Article 9(1)(a) of the Staff Regulations, which should be by 31 December 2011 at the latest, it should be provided that the Staff Committee of the Commission also represents EEAS staff, who will be entitled to vote and stand as candidates in its elections. (21) As the specific provisions laid down in Annex X to the Staff Regulations for officials serving in a third country are not applicable during parental or family leave, it proves difficult in practice for officials working in delegations to take such leave. This runs counter to the general objective of better reconciling private and professional life and, in particular, constitutes an obstacle for women who might otherwise be interested in taking up a post in a Union delegation. It is therefore appropriate that the provisions of that Annex should continue to apply, to a limited extent, during parental and family leave. (22) In the light of the experience gathered since 2004, there seems to be no justification for maintaining the existing limitation with regard to the application of Annex X to the Staff Regulations to contract staff. This means in particular that contract staff should take part fully in the mobility procedure under Articles 2 and 3 of that Annex. To this end, it is necessary to provide that contract staff engaged in delegations, to whom Article 3a of the Conditions of Employment of Other Servants applies, may be temporarily assigned to the seat of the institution. (23) As regards social security for local staff, Article 121 of the Conditions of Employment of Other Servants refers to the social security contributions under current regulations in the place where the servant is to perform his duties. As social security systems are non-existent or insufficient in certain countries, a statutory basis should be created for the setting-up of an autonomous or complementary system of social security. (24) To facilitate matters for staff travelling outside the European Union in the performance of their duties, it should be possible to issue laissez-passer when the interest of the service so requires, and special advisers should be covered by this possibility. (25) The terms used in the Staff Regulations and the Conditions of Employment of Other Servants need to be adapted to the Treaty on European Union and the Treaty on the Functioning of the European Union. (26) This Regulation should enter into force at the earliest possible date, since the amendments to the Staff Regulations and Conditions of Employment of Other Servants constitute a necessary condition for the proper functioning of the EEAS, HAVE ADOPTED THIS REGULATION: Article 1 The Staff Regulations of Officials of the European Communities shall be amended as follows: 1. the title shall be replaced by Staff Regulations of Officials of the European Union; 2. except in Article 66a(1), the words European Communities shall be replaced by European Union. With the exception of the references to the European Coal and Steel Community, the European Economic Community or the European Atomic Energy Community in Articles 68 and 83, the words Community and Communities shall be replaced by Union and any necessary grammatical changes shall be made. The words the three European Communities and one of the three European Communities shall be replaced by the European Union; 3. in Article 64, second paragraph, and in Article 65(3), the words in the first indent of the second subparagraph of Articles 148(2) of the Treaty establishing the European Economic Community and 118(2) of the Treaty establishing the European Atomic Energy Community shall be replaced by in Article 16(4) and (5) of the Treaty on European Union. In Article 13, first paragraph, second sentence, of Annex X, the words in the first eventuality set out in the second subparagraph of Article 148(2) of the Treaty establishing the European Economic Community and of Article 118 of the Treaty establishing the European Atomic Energy Community shall be replaced by in Article 16(4) and (5) of the Treaty on European Union. In Article 83a(5), Article 14(2) of Annex XII and Article 22(3) of Annex XIII, the words in the first indent of Article 205(2) of the EC Treaty shall be replaced by in Article 16(4) and (5) of the Treaty on European Union. In Article 13(3) of Annex VII, the words in the first indent of the second subparagraph of Article 205(2) of the EC Treaty shall be replaced by in Article 16(4) and (5) of the Treaty on European Union. In Article 45(2) the words Article 314 of the EC Treaty shall be replaced by Article 55 of the Treaty on European Union; 4. in Article 7(1) of Annex III the words European Communities Personnel Selection Office shall be replaced by European Personnel Selection Office. In Article 7(3) of Annex VII the words in Annex IV to the Treaty establishing the European Economic Community shall be replaced by in Annex II to the Treaty on the Functioning of the European Union. In Article 40 of Annex VIII the words Commission of the European Communities shall be replaced by European Commission; 5. the second subparagraph of Article 6(4) shall be replaced by the following: The European Parliament and the Council shall decide in accordance with Article 336 of the Treaty on the Functioning of the European Union. In Article 9(2) of Annex VIII and in Article 15(2) of Annex XI, the words Article 283 of the EC Treaty shall be replaced by Article 336 of the Treaty on the Functioning of the European Union. In Article 10 of Annex XI the words the Council shall act in accordance with the procedure laid down in Article 283 of the EC Treaty shall be replaced by the European Parliament and the Council shall decide in accordance with Article 336 of the Treaty on the Functioning of the European Union; 6. Article 1b shall be amended as follows: (a) the following point shall be inserted: (a) the European External Action Service (hereinafter referred to as the EEAS),; (b) points (a) to (d) shall become points (b) to (e); 7. in Article 23, the third paragraph shall be replaced by the following: The laissez-passer provided for in the Protocol on Privileges and Immunities shall be issued to heads of unit, to officials in grade AD12 to AD16, to officials serving outside the territory of the European Union and to other officials for whom this is required in the interest of the service.; 8. in Article 77, the third paragraph shall be replaced by the following: However, in the case of officials who have been assisting a person holding an office provided for in the Treaty on European Union or the Treaty on the Functioning of the European Union, the elected President of one of the institutions or organs of the Union or the elected Chairman of one of the political groups in the European Parliament, the entitlement to pensions corresponding to the years of pensionable service acquired while working in that capacity shall be calculated by reference to the final basic salary received during that time if the basic salary received exceeds that taken as reference for the purposes of the second paragraph of this Article.; 9. Title VIIIa shall become Title VIIIb. The following Title shall be inserted after Title VIII: TITLE VIIIa SPECIAL PROVISIONS APPLICABLE TO THE EEAS Article 95 1. The powers conferred by these Staff Regulations on the Appointing Authority shall be exercised by the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter referred to as the High Representative) in respect of staff of the EEAS. The High Representative may determine who within the EEAS shall exercise those powers. Article 2(2) shall apply. 2. In respect of Heads of Delegation, the powers concerning appointments shall be exercised, using a thorough selection procedure based on merit and having regard to gender and geographical balance, on the basis of a list of candidates on which the Commission has agreed within the framework of the powers that the Treaties confer on it. This shall apply mutatis mutandis to transfers in the interest of the service made in exceptional circumstances and for a defined temporary period to a post of Head of Delegation. 3. In respect of Heads of Delegation, in cases where they have to carry out tasks for the Commission as part of their duties, the Appointing Authority shall initiate administrative inquiries and disciplinary proceedings as referred to in Articles 22 and 86 and Annex IX if the Commission so requests. For the purposes of the application of Article 43 the Commission shall be consulted. Article 96 Notwithstanding Article 11, a Commission official working in a Union delegation shall take instructions from the Head of Delegation in accordance with the latters role as provided for in Article 5 of Council Decision 2010/427/EU of 26 July 2010 establishing the organisation and functioning of the European External Action Service (6). An EEAS official who has to carry out tasks for the Commission as part of his duties shall take instructions from the Commission with regard to those tasks, in accordance with Article 221(2) of the Treaty on the Functioning of the European Union. The detailed arrangements for implementing this Article shall be agreed between the Commission and the EEAS. Article 97 Until 30 June 2014, with regard to those officials who have been transferred to the EEAS pursuant to Decision 2010/427/EU, by way of derogation from Articles 4 and 29 of these Staff Regulations and under the conditions set out in Article 7(1) thereof, the Appointing Authorities of the institutions concerned may in exceptional cases, acting by common agreement and solely in the interest of the service, after having heard the official concerned, transfer such an EEAS official from the EEAS to a vacant post of the same grade in the General Secretariat of the Council or in the Commission without notifying the staff of the vacant post. Article 98 1. For the purposes of Article 29(1)(a), when filling a vacant post in the EEAS, the Appointing Authority shall consider the applications of officials of the General Secretariat of the Council, the Commission and the EEAS, of temporary staff to whom Article 2(e) of the Conditions of Employment of Other Servants applies and of staff from national diplomatic services of the Member States without giving priority to any of those categories. Until 30 June 2013, by way of derogation from Article 29, for recruitment from outside the institution, the EEAS shall recruit exclusively officials from the General Secretariat of the Council and from the Commission as well as staff from the diplomatic services of Member States. However, in exceptional cases and after having exhausted the possibilities to recruit in accordance with these provisions, the Appointing Authority may decide to recruit from outside the sources listed in the first sentence of the first subparagraph technical support staff at AD level necessary for the good functioning of the EEAS, such as specialists in the areas of crisis management, security and IT. As from 1 July 2013, the Appointing Authority shall also consider the applications of officials from institutions other than those referred to in the first subparagraph without giving priority to any of those categories. 2. For the purposes of Article 29(1)(a) and without prejudice to Article 97, the Appointing Authority of institutions other than the EEAS shall, when filling a vacant post, consider applications from internal candidates and officials of the EEAS who were officials of the institution concerned until they became officials of the EEAS without giving priority to any of those categories. Article 99 1. Until the High Representative decides to establish a Disciplinary Board for the EEAS, the Disciplinary Board of the Commission shall also serve as the Disciplinary Board for the EEAS. The High Representatives decision shall be taken no later than 31 December 2011. Pending the establishment of the Disciplinary Board for the EEAS, the two additional members referred to in Article 5(2) of Annex IX shall be appointed from amongst EEAS officials. The Appointing Authority and the Staff Committee referred to in Articles 5(5) and 6(4) of Annex IX shall be those of the EEAS. 2. Until a Staff Committee is set up within the EEAS in accordance with the first indent of Article 9(1)(a), which shall be no later than 31 December 2011, by way of derogation from the provision contained in that indent, the Staff Committee of the Commission shall also represent officials and other servants of the EEAS.; 10. in Chapter 3 of Annex X, the following Article shall be added: Article 9a During parental and family leave as provided for in Articles 42a and 42b of the Staff Regulations, Articles 5, 23 and 24 of this Annex shall continue to apply for a cumulative maximum period of six months within each two-year period of assignment to a third country, and Article 15 of this Annex shall continue to apply for a cumulative maximum period of nine months within each two-year period of assignment to a third country.. Article 2 The Conditions of Employment of Other Servants of the European Communities shall be amended as follows: 1. the title shall be replaced by Conditions of Employment of Other Servants of the European Union; 2. except in Article 28a(8), the words European Communities shall be replaced by European Union and the words Community and Communities shall be replaced by Union and any necessary grammatical changes shall be made; 3. in Article 12(3) and Article 82(5) the words European Communities Personnel Selection Office shall be replaced by European Personnel Selection Office; 4. in Article 39(1) the words Article 283 of the EC Treaty shall be replaced by Article 336 of the Treaty on the Functioning of the European Union; 5. Article 2 shall be amended as follows: (a) in point (c) the words the Treaties establishing the Communities or the Treaty establishing a Single Council and a Single Commission of the European Communities, or the elected President of one of the institutions or organs of the Communities shall be replaced by the Treaty on European Union or the Treaty on Functioning of the European Union, or the elected President of one of the institutions or organs of the Union; (b) the following point shall be added: (e) staff seconded from national diplomatic services of the Member States engaged to fill temporarily a permanent post in the EEAS.; 6. in the first paragraph of Article 3a, the following subparagraph shall be added: Staff engaged for the performance of full-time or part-time duties in Union delegations may be temporarily assigned to the seat of the institution under the mobility procedure set out in Articles 2 and 3 of Annex X to the Staff Regulations.; 7. in Article 3b, the second paragraph shall be replaced by the following: Except in the cases referred to in the second subparagraph of Article 3a(1), the use of contract staff for auxiliary tasks is excluded where Article 3a applies.; 8. Article 10 shall be amended as follows: (a) the four existing paragraphs shall be numbered; (b) the last sentence of paragraph 4 shall be deleted; (c) the following paragraph shall be added: 5. Articles 95, 96 and 99 of the Staff Regulations shall apply by analogy to temporary staff. Title VIIIb of the Staff Regulations shall apply by analogy to temporary staff serving in a third country.; 9. in Article 47, point (a) shall be replaced by the following: (a) at the end of the month in which the servant reaches the age of 65 years or, where applicable, at the date fixed in accordance with Article 50c(2); or; 10. the following Chapter shall be added to Title II: CHAPTER 10 Special provisions for members of temporary staff referred to in Article 2(e) Article 50b 1. Staff from national diplomatic services of the Member States who were selected under the procedure laid down in Article 98(1) of the Staff Regulations and who are seconded by their national diplomatic services shall be engaged as temporary staff under Article 2(e). 2. They may be engaged for a maximum period of four years. Contracts may be renewed for a maximum period of four years. Their engagement should not exceed eight years in total. However, in exceptional circumstances and in the interest of the service, at the end of the eighth year, the contract may be extended for a maximum period of two years. Each Member State shall provide its officials who have become temporary agents in the EEAS with a guarantee of immediate reinstatement at the end of their period of service to the EEAS, in accordance with the applicable provisions of its national law. 3. The Member States shall support the Union in the enforcement of any liability under Article 22 of the Staff Regulations of EEAS temporary agents referred to in Article 2(e) of these Conditions of Employment. Article 50c 1. Articles 37, 38 and 39 of the Staff Regulations shall apply by analogy. Secondment shall not extend beyond the term of the contract. 2. The second subparagraph of Article 52(b) of the Staff Regulations shall apply by analogy.; 11. the following paragraph shall be added to Article 80: 5. Articles 95, 96 and 99 of the Staff Regulations shall apply by analogy.; 12. Article 118 shall be replaced by the following: Article 118 Annex X to the Staff Regulations shall apply by analogy to contract staff serving in third countries. However, Article 21 of that Annex shall only apply if the duration of the contract is for a period of not less than one year.; 13. Article 121 shall be replaced by the following: Article 121 As regards social security, the institution shall be responsible for the employers share of the social security contributions under current regulations in the place where the servant is to perform his duties, unless the seat agreement provides otherwise. The institution shall set up an autonomous or complementary system of social security for countries where coverage by the local system either does not exist or is insufficient.; 14. in Article 124, the words the first and second paragraphs of Article 23 shall be replaced by Article 23. Article 3 1. Officials and temporary staff occupying a post in an organisational entity which is transferred from the General Secretariat of the Council or the Commission to the European External Action Service (EEAS) pursuant to Decision 2010/427/EU shall be deemed to be transferred to the EEAS from the relevant institutions at the date laid down in Article 7 of that Decision. This shall apply mutatis mutandis to contract and local staff assigned to such an organisational entity, for whom the conditions of the contract shall remain unchanged. The Appointing Authority of the Council or of the Commission, as the case may be, shall inform in advance the staff concerned by such a transfer. 2. With the agreement of the High Representative and of the national diplomatic service concerned, the contracts of temporary staff from national diplomatic services of the Member States who were engaged, or whose contract was amended, after 30 November 2009 and who occupy a post in an organisational entity which is transferred from the General Secretariat of the Council or the Commission to the EEAS pursuant to Decision 2010/427/EU shall be transformed, without a new selection procedure, into contracts under point(e) of Article 2 of the Conditions of Employment of Other Servants. For the rest, the conditions of the contract shall remain unchanged. 3. Until 30 June 2013 and by way of derogation from Article 7 of the Staff Regulations, officials and other servants of the General Secretariat of the Council or of the Commission exercising technical support functions for the EEAS may, after having been heard, be transferred to the EEAS by common agreement of the institutions concerned, in full respect of the prerogatives of the budgetary authority. This transfer shall take effect on the date determined in the relevant budgetary Decision providing for the corresponding posts and appropriations in the EEAS. 4. In accordance with Article 27 of the Staff Regulations and the first subparagraph of Article 12(1), and Article 82 of the Conditions of Employment of Other Servants, recruitment or engagement shall be directed to securing for the EEAS the services of officials and temporary staff of the highest standard of ability, efficiency and integrity, recruited on the broadest possible geographical basis from among nationals of Member States of the Union. This shall apply to the EEAS as a whole and to its various staff components, including temporary staff referred to in point(e) of Article 2 of the Conditions of Employment of Other Servants. In addition, the staff of the EEAS shall comprise an appropriate and meaningful presence of nationals from all the Member States. 5. In accordance with Article 1d(2) and (3) of the Staff Regulations, the High Representative shall take appropriate measures to promote equal opportunities for the under-represented gender in certain function groups, more particularly in the AD function group. 6. In order to guarantee adequate representation of staff from national diplomatic services in the EEAS, the High Representative shall decide that, by way of derogation from Article 29 and from the first subparagraph of Article 98(1) of the Staff Regulations, priority may be given until 30 June 2013 for certain posts in the AD function group in the EEAS to candidates from national diplomatic services of the Member States in the case of equivalent qualifications. Article 4 By mid-2013, the High Representative shall submit a report to the European Parliament, the Council and the Commission on the implementation of this Regulation, with a particular emphasis on gender and geographical balance of staff within the EEAS. Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 24 November 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) Opinion of 7 July 2010 (not yet published in the Official Journal). (2) Opinion No 5/2010 of 28 September 2010 (OJ C 291, 27.10.2010, p. 1). (3) Position of the European Parliament of 20 October 2010 (not yet published in the Official Journal) and decision of the Council of 17 November 2010. (4) Staff Regulations of Officials and Conditions of Employment of Other Servants of the European Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (OJ L 56, 4.3.1968, p. 1). (5) OJ L 201, 3.8.2010, p. 30. (6) OJ L 201, 3.8.2010, p. 30.